                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

KIMBERLY MICHELLE PIERCE, as                 )(
Personal Representative and next of kin to   )(
her father, THOMAS AVERY RAVEN               )(
deceased, and as Personal Representative     )(
of the Estate of Thomas Avery Raven,         )(
                                             )(   CIVIL ACTION FILE NO.:
      Plaintiff,                             )(   1:21-CV-01814-MLB
                                             )(
      v.                                     )(
                                             )(
KIA MOTORS AMERICA, INC.,                    )(
KIA MOTORS MEXICO, S.A. de C.V.,             )(
KIA GEORGIA, INC.,                           )(
HYUNDAI MOTOR AMERICA, INC.,                 )(
HYUNDAI MOTOR GROUP,                         )(
HYUNDAI MOTOR CORPORATION,                   )(
ZF TRW AUTOMOTIVE HOLDINGS                   )(
CORPORATION, ZF ACTIVE SAFETY                )(
US INC., TAKATA RESTRAINT                    )(
SYSTEMS, INC., JOYSON SAETY                  )(
SYSTEMS, KEY SAFETY SYSTEMS,                 )(
AND ABC, INC.,                               )(

      Defendants.

    CONSENT MOTION TO DISMISS CERTAIN DEFENDANTS AND
                ADD A PROPER DEFENDANT

      COME NOW Plaintiff and Defendants Kia America, Inc., formerly known as

Kia Motors America, Inc., Kia Motors Mexico, S.A. de C.V., Kia Georgia, Inc.,

Hyundai Motor America, Inc., Hyundai Motor Group, and Hyundai Motor

                                        1
Company, incorrectly identified as Hyundai Motor Corporation, and pursuant to

Fed. R. Civ. Pro. 21 respectfully request this Court enter an order dismissing Kia

Motors Mexico, S.A. de C.V., Kia Georgia, Inc., Hyundai Motor America, Inc.,

Hyundai Motor Group, and Hyundai Motor Company, incorrectly identified as

Hyundai Motor Corporation without prejudice. The district court “generally has

discretion to determine whether to allow dropping of parties” Bennick v. Boeing

Co., 427 Fed. Appx. 709, 712 (11th Cir. 2011) (citing Fritz v. American Home Shield

Corp., 751 F.2d 1152, 1154 (11th Cir.1985)). In this case, the moving parties hereby

request the Court exercise this discretion and enter an order dismissing them without

prejudice. Plaintiff’s claims against the other named defendants will proceed

unaffected.

      In exchange for Plaintiff’s agreement to dismiss these entities without

prejudice, Kia Motors Mexico, S.A. de C.V., Kia Georgia, Inc., Hyundai Motor

America, Inc., Hyundai Motor Group, and Hyundai Motor Company, incorrectly

identified as Hyundai Motor Corporation agree they will not raise the defense of the

statute of limitations if Plaintiff seeks to add them as parties to this litigation in the

future. Further, in such an event, and solely for the purposes of this litigation, Kia

Motors Mexico, S.A. de C.V., Kia Georgia, Inc., Hyundai Motor America, Inc.,

Hyundai Motor Group, and Hyundai Motor Company, incorrectly identified as

                                            2
Hyundai Motor Corporation agree to accept service of the Complaint and to not

require the formalities of service under Federal Rule of Civil Procedure 4(d) or the

Hague Convention. Such an agreement to accept service is limited solely to this case

and does not amount to a waiver of any other defenses available, including the

defense of personal jurisdiction. Fed. R. Civ. Pro. 4(d)(5). Kia Corporation and Kia

America, however, will not challenge Personal Jurisdiction for purposes of this

action only and will not raise Personal Jurisdiction defenses in the above styled

action.

      Plaintiff hereby further requests, pursuant to Fed. R. Civ. Pro. 15 and 21, an

Order from this Court allowing Plaintiff to amend the Complaint to add Kia

Corporation as a party defendant. Fed. R. Civ. Pro. 15 allows for amendment of a

pleading “with the opposing party’s written consent or with the court’s leave” and

further notes “the court should freely give leave when justice so requires.” Fed. R.

Civ. P. 15(a)(2); see also Peak v. Greyhound Lines, Inc., 2016 WL 9308543, at *1

(N.D. Ga. 2016). In her Complaint, Plaintiff has alleged claims of design defect

related to the subject Kia Forte XL. Kia Corporation designed this vehicle and is a

proper party to this action, although Kia Corporation denies all liability for any

claims asserted by Plaintiff. The Complaint was filed on April 30, 2021 and as of

the date of filing of this Motion, only one party has filed an answer and no discovery

                                          3
has been conducted. As such, there will be no prejudice or delay in adding Kia

Corporation as a defendant. Kia Corporation and Kia America, Inc., formerly known

as Kia Motors America, Inc., by and through the undersigned counsel of record,

consent to this request pursuant to the following terms:

      1. Kia Corporation agrees to accept service of the Complaint and to not

         require the formalities of service under Federal Rule of Civil Procedure

         4(d). Kia Corporation further agrees not to assert its rights under the Hague

         Convention for the purposes of this action only and will not raise the

         defense of improper service or improper service of process in the above

         styled action.

      2. For the purposes of this matter only, Kia Corporation agrees that the

         amendment adding Kia as a party will relate back to the date of filing of

         the original complaint, April 30, 2021.

      3. Kia Corporation and Kia America, Inc., a co-defendant in this action, will

         each have an additional sixty (60) days to that permitted under the Federal

         Rules of Civil Procedure (i.e., a total of 90 days) to serve plaintiffs with

         objections and/or responses to any and all discovery requests propounded

         by plaintiffs in this action. The additional time will allow the domestic

         entity, Kia America, Inc., to properly coordinate its responses with those

                                          4
   of the foreign entity, Kia Corporation. Kia America, Inc. and Kia

   Corporation do not waive the right to assert objections to discovery

   propounded on them, and expressly preserve the right to oppose, or seek

   relief in connection with, any discovery requests served on them.

4. Plaintiff will provide at least ninety (90) days written notice for any

   deposition of Kia Corporation or its personnel and for any deposition of

   Kia America, Inc. or its personnel. Plaintiff will coordinate a date that is

   convenient for all attorneys and defendants, giving due consideration to

   any restrictions and limitations imposed in response to the COVID-19

   pandemic.

5. Any deposition of Kia Corporation or its personnel located in the Republic

   of Korea for this action will proceed in Seoul, Republic of Korea, or by

   video-conference during normal business hours in the Republic of Korea

   with the witness and their counsel permitted to appear in the Republic of

   Korea, giving due consideration to any restrictions and limitations imposed

   in response to the COVID-19 pandemic. Plaintiff may proceed to conduct

   the deposition by video-conference at their discretion. The court reporter

   may be located within the United States and the oath may be administered

   remotely via video link.

                                   5
     6. Any deposition of Kia America, Inc. or its personnel will proceed in

        Orange County or Los Angeles, California, at a place to be determined by

        Kia America, Inc., or by video-conference during normal business hours

        in California with the witness and their counsel permitted to appear in

        California, giving due consideration to any restrictions and limitations

        imposed in response to the COVID-19 pandemic. Plaintiff may proceed

        to conduct the deposition by video-conference at their discretion. The

        court reporter may be located elsewhere in the United States and the oath

        may be administered remotely via video link.

     7. If any notarization is required for any discovery response, a formal

        notarization is not required. In lieu, Kia America, Inc. and Kia Corporation

        shall stipulate that their respective signatures served and/or filed in this

        matter carry all of the responsibilities and penalties that pertain to the type

        of notarized signature required for such document.

     Based on the foregoing, the moving parties respectfully request this Court

enter an Order dismissing Kia Motors Mexico, S.A. de C.V., Kia Georgia, Inc.,

Hyundai Motor America, Inc., Hyundai Motor Group, and Hyundai Motor

Company, incorrectly identified as Hyundai Motor Corporation without prejudice




                                         6
and adding Kia Corporation as a defendant pursuant to the terms outlined above. A

proposed Order is attached for the Court’s convenience.

      This 11th day of June, 2021.

CONSENTED AND AGREED TO BY:

WILLIAMS & ASSOCIATES LAW FIRM, P.C.

Rita Williams (with express permission by Myrece Johnson)
_____________________________
Rita T. Williams
Georgia Bar No. 763978
Ledia L. Regis
Georgia State Bar No. 750281
220 Church Street
Decatur, GA 30030
(404) 370-3783
rtwilliams@williamsandassoc.com
lregis@williamsandassoc.com
Attorneys for Plaintiff



SWIFT, CURRIE, McGHEE & HIERS, LLP

Myrece Johson


C. Bradford Marsh
Georgia Bar No. 471280
Myrece R. Johnson
Georgia Bar No. 940301

Suite 300, The Peachtree
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
                                        7
404-874-8800 (ph)
404-888-6199 (fax)
brad.marsh@swiftcurrie.com
myrece.johnson@swiftcurrie.com
Attorneys for the Moving Defendants




                                      8
                   7.1 CERTIFICATE OF COMPLIANCE

      I hereby certify that this document was prepared in Times New Roman font,

14 point, and complies with Local Rules 5.1(C) and 7.1(D), ND Ga.

      This 11th day of June, 2021.


                               SWIFT, CURRIE, McGHEE & HIERS, LLP

                               Myrece Johnson

                               C. Bradford Marsh
                               Georgia Bar No. 471280
                               Myrece R. Johnson
                               Georgia Bar No. 940301
                               Attorneys for the Moving Defendants

The Peachtree, Suite 300
1355 Peachtree St. N.E.
Atlanta, Georgia 30309
Telephone: (404) 888-6151
Facsimile: (404) 888-6199
brad.marsh@swiftcurrie.com
myrece.johnson@swiftcurrie.com




                                       9
                         CERTIFICATE OF SERVICE

      I certify that on this day I served a copy of CONSENT MOTION TO

DISMISS CERTAIN DEFENDANTS AND ADD A PROPER DEFENDANT

upon all parties via the Court’s electronic filing system and via email as follows:

                                  Rita T. Williams
                                   Ledia L. Regis
                                 220 Church Street
                                Decatur, GA 30030
                        rtwilliams@williamsandassoc.com
                          lregis@williamsandassoc.com

      This 11th day of June, 2021.


                                 SWIFT, CURRIE, McGHEE & HIERS, LLP

                                 Myrece Johnson

                                 C. Bradford Marsh
                                 Georgia Bar No. 471280
                                 Myrece R. Johnson
                                 Georgia Bar No. 940301
                                 Attorneys for the Moving Defendants

The Peachtree, Suite 300
1355 Peachtree St. N.E.
Atlanta, Georgia 30309
Telephone: (404) 888-6151
Facsimile: (404) 888-6199
brad.marsh@swiftcurrie.com
myrece.johnson@swiftcurrie.com




                                         10
